EXHIBIT 99.1 Serrania Area Putumayo Basin COLOMBIA HOUSTON AMERICAN ENERGY CORP Serrania Serrania Area - Northern Putumayo Basin Los Picachos 86,249 acres Capella Field Macaya 195,201 acres Serrania 110,790 acres Northern Putumaya Basin Serrania Capella Field North Prospect South Prospect Serrania - Capella Area Mirador Sand Time Structure Map Prospect Statistics Estimated Closure: 11,000 Acres (17+ square miles) 45 msec (approximately 180 feet) Approximate Depth to Top of Mirador: 4,500’ Serrania- North Prospect 1 Mile Proposed Well Location Mirador Sand Time Structure Map 2D Seismic Line N1 NW SE Mirador Basement North Prospect SW NE Mirador Basement 2D Seismic Line N2 North Prospect Prospect Statistics Estimated Closure: 6,000 Acres (9+ square miles) 80 msec closure (approximately 320 feet) Approximate Depth to Top of Mirador: 3,600’ Serrania - South Prospect 1 Mile Capella Field Proposed Well Location Mirador Sand Time Structure Map E Mirador Basement 2D Seismic Line S1 South Prospect SSW NNE Mirador Basement Capella Field 2D Seismic Line S2 South Prospect NW SE Seismic Line Payara 1 Capella 1 Capella 2 Source:Canacol Energy Investor Presentation - July 2012 Capella Field Comparison of 2D Seismic Data Over Capella Field and the Serrania South Prospect South Prospect MiradorInterval Thickness Map THIN THICK Capella Field North Prospect South Prospect Mirador Interval 370 Feet Payara #1 (1975) 60 feet This map shows that we may encounter a thicker Mirador interval in the Serrania Block than Capella Field. 25 feet Capella Field South Prospect North Prospect Serrania Area 1)12.5 % Interest 2)392,224 gross acres 49,028 net acres 3)Two Large Prospects Adjacent to Capella Field Shallow Wells 4)Large Amount of Follow-up Acreage 5)Seasoned Operator HOUSTON AMERICAN ENERGY CORP
